Case 3

|, Nordellie Tort
statement or fa
Driver Services

from Puerto Ric

am/was a custot

| have reviewed
or duplicate co
located in the D

| further state th
a. Such reco
set forth, |
of those n
. Such recq
activity,
c. The busin

d.

| certify, under ¢

the best.

Of my knowledg

Executed on: Se

Location: Caroli

FBI CASE: 26A-SJ-2936444

If such ree

September 30, 2019 Cr)

na, Puerto Rico

18-cr-00451-FAB Document 79-1 Filed 11/05/19 Page 1of 4

Certificate of Authenticity of Business Records
Pursuant to Federal Rule of Evidence 902(11)

res Rodriguez, attest on penalty of criminal punishment for false
se attestationb that | am /was the Director, Services Division, of
Directorate, Department of Transportation and Plublic Works
o, from November 1, 2001 through the present, and that | also
Hian of records for the same time period.

the attached records. Icertify that these records arre the original
pies of the original records in custody of Puerto Rico D.T.O.P.,
avid Plus System.

hat:
rds were made, at or near the time of occurrence of the matters

by (or from information transmitted by) a person with knowledge
natters;

brds were kept in the course of regularly conducted business

ess activity made such records as a regular practice; and

tord is not the original, such record is duplicate of the original.

he penalties of perjury, that the foregoing is true and accurate to

re and belief,

 

ft ig

lege ay

WS.
™h Signature an ee
|

Lo
| DIVISION DE SERVICIOS
___ DISCO SAN JUAN

 

 

 

 
Case 3{18-cr-00451-FAB

 

Opeiones Acciones
fa Registro Formal de Vehiculo

Informacion del Dueiio

 

* 30sep 2019 2:22PM

= Listado de conductores autorizados y certificados |

Document 79-1 Filed 11/05/19 Page 2 of 4

 

 

 

Cdoretra: 10

|
!
4
‘
j

 

 

 

 

 

ienticacién; §==SSSBIDS«SBN BND dentfcaciones: gap
Nombre: | Nombre Tipo Remover |
ae LEASE OPTION INC Conductor Ley 243 |
Direccion: ————— ————-
() Informacion del Vehiculo
Deseripcion: 2009 re ALTIMA 2.5:2.5 § CREMA CLARO
.
Registra: 7290580 Clastficacion: Automovil Alquiler 16
ninang |
Tabla HNL942 MIN {NIAL21E59N482004 (valid 1042/0492 |
Watbete: 25075734 (2019) V8 feb 2019
Expiracion del Marbete: 34dic2019
‘Veticulo Registro Tabla Tilo | Fitazas —Exranero Pesado ee ee
§} Informacion de Titulo
Condicidn del Vehiculo NUEVO oe _ - Numero de Titulo 4343670
Titulo Previa: BENTO oe Fecha de Expedicion: 26ayo2010
| Pais de Origen: pr Japon Fecha de Impresion: {4fel2019
Fecha de Venta: {3ENEIOI9 Vets, 3 x
CERTIFICO Ci

 
Case 3{18-cr-00451-FAB Document 79-1 Filed 11/05/19 Page 3 of 4

Baa

GN GNRT RI

 

‘| Cnciones Acciones

:

(aia, Registro Formal de Veli

 

 

“© S0sep 2019 - 2:21PM

 

 

Informacion del Dueno = Listadlo de conductores autorizados y certificados
‘identiicarii = FEN 919000888 lentticaciones sip
Nombre | Nombre Tipo Remover |
Direccion:
q
(} lnformacin del Vehiculo
Deseripcidn: 2046 BMW X6 SDRIVES5I NEGRO
Registro: 11549779 Clasificacin Automovil Privado 4
Talila IsTabd VIN: SUXKUDCSXGOFOI415 (Valid) DOSE 11973
Marbete 22757294 (2019) Wale 2013
Eypiracion del Marbete:  30jun2019
[\ Tiene Memos; Venta contlicional: Marbete expirado
Vin | eto Tata || Facs | ato | Posh
€} Informacion de Titulo
Conic del Veicus | NUEVO Nimero de Tivo: 1580653
- Tho Prev CERTIFICADO DEORIGEN Fecha de Expediciom: ——2Bsep2016
Pais de Origen: Ni New Jersey Fecha de Impresiin: 28sep2016
Fecha de Verita SQJUN2016 Versiin: 1 ¥
Odornetro: {0

 

 

 
Case 3{18-cr-00451-FAB Document 79-1 Filed 11/05/19 Page 4 of 4

es na nnn

he - ' . so — ieeaaniiemmiiniiionn a

Ay) Opciones Acciones

Gm Registro Formal de Vehitulo c J0sep 2019 = 2:29PM

 

 

yo Informacion del Dueito i = Listaclo de conductores autorizados y certificados
“entiicacin: «= REIN g00057478 dentfcaniones gsiD
Nombre: | Nombre Tipo Remover |
Direccion:

 

(} informacion del Vehiculo
Deserijcian: 2010 KIA SPORTAGE SX BLANCO

Registra: 11420798 Clasificaciin: Automiovil Privatlo 1
Tablila: VIN: KNDPC3AC067808883 (Valido) 2188! 10446
Marhete 40109894 (2018} 13mar 2018

Expiraciin del Marbete:  34jul2018

iN Tiene Gravamenes; No AS tablilla; Marbete expirado; Tiene Memos: Tiene muttas por Ley 253

"| Vebicuio Registro | Tahllla Tilo | Finanzas —Extrajero | Pesado

() informacién de Titulo

 

 

a | Condiclin del Vehicula: NUEVO. ae a 7 Numero de Titule: 11456044
Titulo Prev: CERTIFICADO DEORIGEN Fecha de Empelviin: — 10sep2048
"| | Pais de Origen: JP Japon Fecha de Impresian: {3miar2019
1 Fecha de Venta {3MAR2019 Versidn: 2 x
Odometto. 0 na oTneico CO
} CEmilrs
\
fe

   

 

 

 

 
